EMPLOYMENT AGREEMENT


THIS AGREEMENT (the "Agreement"), made effective as of the ___th day of
__________, 2016 ("Effective Date") by and between PARKE BANK, a state chartered
commercial bank (the "Bank"), and VITO S. PANTILIONE (the "Executive").


WITNESSETH:


WHEREAS, the Bank wishes to continue to employ the Executive as its President
and CEO and the Executive is willing to accept continued employment on such
terms and conditions as hereinafter stated;
 
NOW, THEREFORE, intending to be legally bound, the parties agree as follows:


1.             Employment.


The Bank hereby employs the Executive, and the Executive hereby accepts such
employment and agrees to remain in the employ of the Bank, for the period stated
in paragraph 3 below and upon the other terms and conditions herein provided. 
The Executive's employment shall be for no definite period of time, and the
Executive or the Bank may terminate such employment relationship at any time for
any reason or no reason.   The employment at-will relationship remains in full
force and effect regardless of any statements to the contrary made by company
personnel or set forth in any documents other than those explicitly made to the
contrary and signed by an authorized representative of the Board.


2.            Position and Duties.


During the Employment Period (as defined in Section 3(a)), the Executive agrees
to serve as President and Chief Executive Officer of the Bank and shall perform
such managerial duties and responsibilities for the Bank which are customarily
assumed by the president of a commercial bank, including such duties as an
executive officer of the Bank as may be assigned to the Executive from time to
time by the Board of Directors of the Bank.  Throughout the Employment Period,
and except for illness, vacation periods and leaves of absence granted by the
Bank (if any), the Executive shall devote all his business time, attention,
skill and efforts to the faithful performance of his duties hereunder, and,
subject to Section 7(f)(i), accept such office or offices to which he may be
elected by the Board of Directors of the Bank.  Nothing provided in this
Agreement shall prevent Executive from making financial investments in any
business ventures and enterprises.


3.            Term.


(a)           Period of Employment.


The period of the Executive's employment under this Agreement shall commence as
of the Effective Date and shall, unless sooner terminated by the death of the
Executive, mutual agreement or pursuant to Section 7, continue for a period of
three (3) years  therefrom, (such
 
1

--------------------------------------------------------------------------------

 
 period being herein referred to as the "Employment Period"), provided, however,
subject to Section 3(b), and if the Employment Period has not been terminated by
the death of the Executive, by mutual agreement or pursuant to Section 7, that
on each December 31 during the Employment Period, the Employment Period shall be
extended for one year, so that at all times the Employment Period on each
January 1 during the term of this Agreement shall be an unexpired period of
three (3) years.  The last day of the Employment Period, as from time to time
extended, and without regard to any early termination pursuant to Section 7, is
hereinafter referred to as the "Expiration Date."


(b)           Termination of Automatic Extension.


The Executive or Bank may elect to terminate the automatic extension of the
Employment Period set forth in subsection 3(a) by giving written notice of such
election.  Any notice given hereunder shall be effective in the year in which
the notice is given, if given between January 1 and June 30 of any calendar
year, and in the year following the year in which the notice is given, if given
between July 1 and December 31 of any calendar year.  Upon the effectiveness of
any notice given by the Bank to the Executive hereunder, the Employment Period
shall terminate on December 31, three (3) years after the year in which the
notice of non-extension of the Employment Period is effective.


4.            Compensation.


(a)          Salary and Incentive Compensation.


For all services rendered by the Executive in any capacity during the Employment
Period under this Agreement, the Executive shall be paid as compensation (i) an
annual salary of $300,000, or such higher salary as may be negotiated from time
to time by the Bank and the Executive (hereinafter referred to as the "annual
base salary") plus (ii) a bonus payable within 30 days after the end of each
calendar year equal to ten percent (10%) of the net pre-tax profits of the Bank
during such year up to a maximum of fifty percent (50%) of the Executive's then
annual base salary.  The annual base salary shall be payable in equal bi-weekly
installments.  For purposes of calculating Executive's bonus, "net pre-tax
profits" means the Bank's gross revenues for such calendar year less all
operating expenses and charges to income in accordance with generally accepted
accounting principles, consistently applied.


(b) Reimbursement of Expenses.


The Bank shall pay or reimburse the Executive, in accordance with the Bank's
policies and requirements, for all reasonable travel and other expenses incurred
by the Executive in performing his obligations under this Agreement.  In
addition, the Bank agrees to furnish a leased automobile for use by the
Executive consistent with the Bank's past practices. The Bank shall also
reimburse the Executive for gas use and car maintenance and repair.  The Bank
shall reimburse the Executive for reasonable and customary professional services
fees incurred related to personal estate and financial planning activities, not
to exceed $15,000.
2

--------------------------------------------------------------------------------

5.            Participation in Incentive Compensation and Benefit Plans.


In addition to the payments provided under this Agreement, the Executive (or his
beneficiary) may be, or may become, entitled to benefits under any executive or
incentive compensation plan, stock option, restricted stock or stock purchase
plan, retirement income or pension plan, supplemental or excess benefit plan,
group hospitalization, health care, or sick leave plan, life or other insurance
or death benefit plan, travel and accident insurance, vacation plan, or other
present or future group employee benefit plan or program of the Bank for which
executive employees of the Bank generally are eligible, and the Executive may be
eligible to receive, with respect to the Employment Period, all benefits and
emoluments for which he is eligible under any such benefit plan or program of
the Bank in accordance with the provisions and requirements of any such plan or
program.


6.             Vacation and Sick Leave.


Executive shall be entitled to be compensated for annual vacation, personal and
sick leave in accordance with established Bank policy.


7.             Termination or Suspension of Employment.


(a) Termination without Cause.


Notwithstanding anything to the contrary contained in this Agreement, subject to
Executive receiving the compensation set forth in subsection (h) of this Section
7, the Bank's Board of Directors may terminate the Executive's employment under
this Agreement at any time.


(b) Termination with Cause.


The Bank's Board of Directors may terminate the Executive's employment under
this Agreement at any time for cause.  The Executive shall have no right to
receive compensation or other benefits for any period after termination for
cause.  The term "for cause" shall include and shall be limited to the following
events:


(i) The Executive is convicted of or enters a plea of guilty or nolo contendere
to a felony, a crime of falsehood, or a crime involving fraud or moral
turpitude, or the actual incarceration of the Executive for a period of 45
consecutive days or more; or


(ii) The Executive willfully fails to follow the instructions of the Board of
Directors after written notice of such instructions, other than as a result of a
physical or mental illness or disability, which willful  failure results in
demonstrable material injury and damage to the Bank; or


(iii) Any action or circumstance as detailed at N.J.S.A. 17:9A‑18.1.


3

--------------------------------------------------------------------------------

If the Bank's Board of Directors determines that Executive's employment under
this Agreement shall be terminated for cause, then the Board of Directors shall
forthwith provide Executive with a written notice of said determination.  The
notice shall contain a detailed statement of the facts which constitute the
particulars of the cause for termination.


(c) Suspension Puruant to Notice.

 
If Executive is suspended and/or temporarily prohibited from participating in
the conduct of the Bank's affairs by a notice served by the New Jersey
Department of Banking and Insurance (the "Department of Banking") or the Federal
Deposit Insurance Corporation (the "FDIC"), the Bank's obligations under this
Agreement shall be suspended as of the date of service, unless stayed by
appropriate proceedings.  Executive shall cease immediately his duties and
responsibilities to the Bank under this Agreement until resolution of such
suspension or temporary prohibition.  If the charges in the notice are dismissed
or otherwise resolved to the satisfaction of the Board of Directors, the Bank
shall, unless prohibited by the Department of Banking or the FDIC: (i) pay the
Executive all or part of the compensation withheld while the Bank's obligations
under this Agreement were suspended and (ii) reinstate (in whole) any of the
Bank's obligations under this Agreement which were suspended.


(d) Termination Pursuant to Order.

 
If the Executive is removed and/or permanently prohibited form participating in
the conduct of the Bank's affairs by an order of the Department of Banking or
the FDIC all obligations of the Bank under this Agreement shall terminate as of
the effective date of the order and Executive shall cease immediately the
performance of his duties and responsibilities to the Bank under this Agreement,
but any options granted to Executive pursuant to Section 4(c) hereof which have
then vested shall not be affected.


(e) Termination by the FDIC or the New Jersey Department of Banking.


All obligations under this Agreement shall be terminated, except to the extent
determined that continuation of this Agreement is necessary for the continued
operation of the Bank, by the Department of Banking and/or the FDIC in
connection with a supervisory merger to resolve problems related to the Bank or
when the Bank is determined by the Department of Banking and/or the FDIC to be
in an unsafe or unsound condition.  Any options granted to Executive pursuant to
Section 5 hereof which have then vested shall not be affected by such action.


(f) Termination by Executive for Good Reasons.


The Executive shall be entitled to terminate his employment hereunder for "good
reason" (as defined herein) within 90 days of the initial occurrence of such
good reason event upon giving the Board of Directors of the Bank not less than
30 days prior written notice to the Employer specifying the good reason.  Any
termination of employment hereunder under any of the following circumstances
shall be for "good reason," the occurrence of any of which shall be deemed a
breach of this Agreement by the Bank:


4

--------------------------------------------------------------------------------

If, without Executive's express written consent, the Bank materially breaches
any of their respective obligations under this Agreement. Without limitation,
such a material breach shall be deemed to occur upon the occurrence any of the
following:


(1) a material diminution in the Executive's base compensation;


(2) a material diminution in the Executive's authority, duties, or
responsibilities;


(3) a material diminution in the budget over which the Executive retains
authority;


(4) a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report, including a requirement
that the Executive  is required to report to a corporate officer or employee
instead of reporting directly to the board of directors of the Bank;


(5) a material change in the geographic location of the Executive's office
location; or


(6) any other action or inaction that constitutes a material breach by the Bank
of this Agreement.


Notwithstanding the foregoing, in the event of the Executive's notice to the
Employer of Termination of Employment for Good Reason, the Bank will have a
period of 30 calendar days from the date such Executive shall furnish written
notice of such termination for Good Reason during which period the Bank may
remedy the condition resulting in such Good Reason termination, in which case,
the Bank will not be required to pay the amount due to the Executive under this
Section 7(f) and such Termination of Employment by the Executive shall not be
effective.


(g) Termination by Executive Other Than for Good Cause


Notwithstanding anything contained herein to the contrary, the Executive may
terminate this Agreement by providing twelve (12) months prior notice thereof to
Bank in the manner set forth in Section 20 hereof at any time after the date
that the Executive first becomes eligible to receive benefits under any pension
plan established by the Bank in which case benefits shall be payable to the
Executive in accordance with the provisions of such pension plan.  All rights
and duties of the Executive under this Agreement shall cease upon the effective
date of such termination, except for any options granted to Executive pursuant
to Section 4(c) hereof which have then vested.


5

--------------------------------------------------------------------------------

(h) Remedies for Termination


Upon termination of the Executive's employment under this Agreement pursuant to
subsections (a) or (f) of this Section 7, any options granted to Executive
pursuant to Section 5 hereof which are not then vested shall become vested as of
the effective date of such termination, and the Executive shall be entitled to
receive the aggregate of:


(i) the balance of the annual base salary set forth in Section 4, as the same
may have been increased from time to time, until the current Expiration Date as
if the Executive's employment under this Agreement has not terminated; plus


(ii) the annualized amount equal to the average of the three highest annual
incentive compensation payments made to Executive by the Bank prior to the
termination pro rated over the remaining term of the Agreement until the current
Expiration Date.


(iii) Notwithstanding the foregoing at Sections 7(h)(i) and (ii), in the event
of termination of the Executive's employment for Good Reason (as defined at
Section 7(f)) following a Change in Control (as defined below), with the Bank or
Parke Bancorp, Inc. (the "Company") not being the surviving entity in
conjunction with such change in control transaction, the Executive shall be
entitled to receive an amount equal to 300% of the annual base salary set forth
in Section 4, as the same may have been increased from time to time, plus 300%
of an amount equal to the average of the three highest annual incentive
compensation payments made to Executive by the Bank prior to the date of such
Change  in Control.


For the purposes of this Agreement,  "Change in Control" shall mean the
occurrence of any of the following events:
(i) Merger: The Company or the Bank merges into or consolidates with another
entity, or merges another bank or corporation into the Bank or the Company, and
as a result, less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were stockholders of the Company or the Bank immediately before the merger or
consolidation;
(ii) Acquisition of Significant Share Ownership: There is filed, or is required
to be filed, a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended, if the schedule discloses that the filing person or
persons acting in concert has or have become the beneficial owner of 25% or more
of a class of the Company's or the Bank's voting securities; provided, however,
this clause (ii) shall not apply to beneficial ownership of the Company's or the
Bank's voting shares held in a fiduciary capacity by an entity of which the
Company directly or indirectly beneficially owns 50% or more of its outstanding
voting securities;
(iii) Change in Board Composition: Individuals who constitute the Company's or
the Bank's Board of Directors on the Effective Date hereof (the "Incumbent
Board") cease for any reason to constitute at least a majority thereof, provided
that any person becoming a director subsequent to the Effective Date whose
election was approved by a vote of at least three-
 
6

--------------------------------------------------------------------------------

quarters of the directors comprising the Incumbent Board shall be considered,
for purposes of this clause (iii), as though he or she was a member of the
Incumbent Board; or


(iv) Sale of Assets: The Company or the Bank sells to a third party all or
substantially all of its assets.
The definition of Change in Control shall be construed to be consistent with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the "Code"), and Treasury Regulations promulgated thereunder.
The foregoing amounts shall be payable in the form of a single lump-sum payment
no later than 45 days after  the Executive's Termination of Employment. Further,
for a period of not less than eighteen months following the effective date of
such Termination of Employment, the Bank shall continue to provide the Executive
with and pay the applicable premiums for medical and hospital insurance,
disability insurance and life insurance benefits for the Executive and his
dependents, as were provided and paid for at the time of his termination of 
employment with the Bank; provided that, if the Executive shall be eligible for
greater benefits in accordance with other provisions of this Agreement or
another plan or agreement, then the greater form of benefits shall apply.


Further, the Bank shall also sell to the Executive for a purchase price of $1.00
the automobile, if any, used by the Executive while employed by the Bank.  The
Executive acknowledges that the sale of the automobile to the Executive may
generate additional employee compensation to the Executive, and agrees that the
Bank may withhold that amount which is necessary for the Bank to fully satisfy
its withholding obligations under federal and state law from such payments that
are otherwise due to the Executive hereunder.


Any payment made by Bank under this Section shall be deemed to constitute
liquidated damages and not a penalty for the Bank's breach of this Agreement. 
Executive shall not be required to mitigate his damages hereunder by seeking
employment or otherwise.


(i) Disability Termination.
In the event of Executive's total disability (as hereinafter defined) prior to
the Expiration Date of this Agreement, the Bank shall have the right to
terminate Executive's employment on ten (10) days written notice to Executive,
provided the Bank shall pay the Executive a disability benefit which is equal to
the annual base salary provided in Section 4, as the same may have been
increased from time to time, received by Executive at the commencement of the
Executive's total disability, reduced by the sum of (i) the amount of any
benefits to which the Executive may be entitled with respect to the same period
under any disability plan or pension plan, including related supplemental and
excess benefit plans or agreements, of the Bank and (ii) the disability benefits
payable under any government-regulated plan including workers' compensation
benefits.  Payment of such disability benefit shall commence with the week
coincident with the termination of Executive's employment under this Agreement
and shall continue until the earlier of the Expiration Date or the Executive's
death.  During any period the Executive shall be entitled to receive disability
payments from the Bank, to the extent that he is physically and mentally able to
do
 
7

--------------------------------------------------------------------------------

 
so, he shall furnish information and assistance to the Bank, and, in addition,
upon reasonable request in writing from time to time, he shall make himself
available to the Bank to undertake reasonable assignments with the dignity,
importance, and scope of his prior position and his physical and mental health.
As used in this Agreement, the term "total disability" shall mean (A) the
Executive is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or (B) the Executive is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Bank.



(j) In the event of a partial disability or illness, the obligation of the Bank
to pay the salary of Executive pursuant to Section (4) of this Agreement shall
not be affected.
 

8. Confidential Information and Property of Bank.



(a) Executive acknowledges and agrees that all customers and business which
Executive generates because of or during his employment with Bank and all
Confidential Information (hereinafter defined), shall be the sole property of
Bank.


(b) Executive further acknowledges and agrees that in connection with his
employment by Bank, Executive will have access to certain confidential and
proprietary information owned by and/or related to Bank.


(c) Executive shall not at any time before or after termination of his
employment with Bank willfully use or disclose or divulge any such Confidential
Information to any person, firm or corporation, except (i) in connection with
and as required by the discharge of his duties hereunder, and in such instance
only to the most limited extent necessary and only in the best interests of the
Bank; (ii) with the prior written consent of the Board of Directors, or (iii) to
the extent necessary to comply with law or the valid order of a court of
competent jurisdiction, in which event Executive shall notify Bank as promptly
as practicable (and, if possible, prior to making such disclosure).  Executive
shall use his best efforts to prevent any such disclosure by others.


9. Non Piracy, Non-Solicitation and Conflicts of Interest.


(a) Executive agrees that until two years after ceasing to be employed by Bank
(such period to commence when Executive ceases to be an employee whether under
this Employment Agreement or otherwise), Executive shall not for himself or on
behalf of any other person, corporation, firm or other entity, without the prior
written consent of the Board of Directors (i) solicit, sell, service, accept,
manage or otherwise seek to acquire the banking business of any person or entity
who was, within the twenty-four months preceding such date a client, customer or
active prospective client or customer of Bank, unless Executive provided any
banking services, either
 
 
8

--------------------------------------------------------------------------------

 
alone or with others, to such person or entity prior to the date of this
Agreement, or (ii) serve in the capacity as president or chief executive officer
of any other federally-insured banking institution in the Counties of
Gloucester, Camden, Salem, or Cumberland, New Jersey.  The foregoing restrictive
covenant shall not prohibit Executive from owning, for the purpose of passive
investment, less than 5% of any class of securities of any publicly held
corporation.  For purposes of this Section 9(a), "active prospective client or
customer" means any entity or individual identified by name in any of Bank's
files as a prospect on whom a call has been made or work has been done to
provide any banking services for such prospect.


(b) Executive further agrees that, until two years after ceasing to be employed
by Bank (such period to commence when Executive ceases to be an employee whether
under this Employment Agreement or otherwise), Executive shall not, without the
prior written consent of the Board of Directors, directly or indirectly, solicit
the employment, consulting or other services of any employee of any of Bank or
otherwise induce any of such employees to leave Bank's employment or to breach
an employment agreement therewith.


(c) In the event that the provisions of Section 8 or 9 hereof should ever be
adjudicated to exceed the time, geographic, service or product limitations
permitted by applicable law in any jurisdiction, then any court of competent
jurisdiction may reform such provisions in such jurisdiction to the maximum
time, geographic, service or product limitations permitted by applicable law so
that the provisions of Section 8 and 9 hereof may be enforced to the greatest
extent permissible.



10. Withholding of Taxes.



The Bank may withhold from any payments under this Agreement all applicable
taxes, as shall be required pursuant to any law or governmental regulation or
ruling.


11. Entire Agreement.


This Agreement constitutes the entire agreement and understanding between the
parties with respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements and understandings between the Bank and the
Executive.


12. Consolidation or Merger.


Nothing in this Agreement shall preclude the Bank from consolidating or merging
into or with, or transferring all or substantially all of its assets to, any
Person which assumes this Agreement and all obligations of the Bank hereunder. 
Upon such a consolidation, merger or transfer of assets and assumption, the
term, "Bank" shall refer to such other Person and this Agreement shall continue
in full force and effect except for a supervisory merger pursuant to Section
7(c) hereof.


9

--------------------------------------------------------------------------------

13. General Provisions.




(a) Non-Assignability.



Neither this Agreement nor any right or interest hereunder shall be assignable
by the Executive without the Bank's prior written consent; provided, however,
that nothing in this subparagraph 13(a) shall preclude the executors,
administrators, or other legal representatives of the estate of the Executive
from assigning any right hereunder to the Person or Persons entitled thereto
under the laws of intestacy applicable to the Executive's estate.


(b) No Attachment.


Except as otherwise required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge or hypothecation or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.



(c) Binding Agreement.



This Agreement shall be binding upon and inure to the benefit of the Executive
and the Bank, the Executive's heirs, executors and assigns and the Bank's
successors and assigns.



(d) "Person" Defined.



"Person" as used herein means a natural person, joint venture, corporation, sole
proprietorship, trust, estate, partnership, cooperative, association,
organization, government or governmental entity, or other entity.



14. Legal Expenses.



The Bank shall reimburse the Executive for all reasonable legal fees and
expenses incurred by the Executive in seeking to obtain or enforce any right or
benefit provided by this Agreement.



15. Severability.



If for any reason any provision of this Agreement shall be held invalid, such
invalidity shall not affect any other provision of this Agreement not held so
invalid, and all other such provisions shall to the full extent consistent with
law continue in full force and effect.  If any such provision shall be held
invalid in part, such invalidity shall  in no way affect the rest of such
provision not held so invalid, and the rest of such provision, together with all
other provisions of this Agreement, shall likewise to the full extent consistent
with law continue in full force and effect.


10

--------------------------------------------------------------------------------

16.           Headings.


The headings are included solely for convenience of reference and shall not
control the meaning or interpretation of any of the provisions of this
Agreement.



17. Interpretation.



If any provision of this Agreement shall be the subject of a dispute between the
Bank and the Executive and a court or arbitrator to which such dispute has been
brought shall be unable to resolve which of two reasonable interpretations of
such provisions is the proper interpretation thereof, then the interpretation
most favorable to the Executive shall control.



18. Governing Law.



This Agreement has been executed and delivered in the State of New Jersey and
its validity, interpretation, performance and enforcement shall be governed by
and construed in accordance with the laws thereof applicable to contracts
executed and to be wholly performed in New Jersey.



19. Consent to Jurisdiction.



Executive and the Bank irrevocably consent to the exclusive jurisdiction of the
Superior Court of New Jersey and/or the United States District Court for New
Jersey in any action or proceeding pursuant to this Agreement and agree to
service of process in accordance with Section 20 herein.


20. Notices.


All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered by hand or
mailed, certified or registered mail, return receipt if requested, with postage
prepaid, to the following addresses or to such other address as either party may
designate by like notices.



(a) If to Executive, to:

c/o Parke Bank
601 Delsea Drive
Washington Township, NJ  08080



(b) If to Bank, to:



601 Delsea Drive
Washington Township, NJ  08080


and to such other additional Person or Persons as either party shall have
designated to the other party in writing by like notice.
 
 
11

--------------------------------------------------------------------------------




21. Successors, Binding Agreement.



(a) The Bank will require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise), except any successor pursuant to
a supervisory merger as provided in Section 7(e) hereof, to all or substantially
all of the business and/or assets of the Bank to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the Bank
would be required to perform it if no such succession had taken place.  Failure
by the Bank to obtain such assumption and agreement prior to the effectiveness
of any such succession shall constitute a breach of this Agreement and the
provisions of Section 7(h) of this Agreement shall apply.  As used in this
Agreement, "Bank" shall mean the Bank as hereinbefore defined and any successor
to its business and/or assets as aforesaid which assumes and agrees to perform
this Agreement by operation of law, or otherwise.


(b) This Agreement shall inure to the benefit of and be enforceable by the
Executive's personal or legal representative, executors, administrators, heirs,
distributees, devisees,  and legatees.  If the Executive should die while any
amount is payable to the Executive under this Agreement if the Executive had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to the Executive's devisee,
legates, or other designee, or, if there is no such designee, to the Executive's
estate.


22. Compliance With Section 409A of the Code.
(a) This Agreement shall be amended to the extent necessary to comply with
Section 409A of the Code and regulations promulgated thereunder. Prior to such
amendment, and notwithstanding anything contained herein to the contrary, this
Agreement shall be construed in a manner consistent with Section 409A of the
Code and the parties shall take such actions as are required to comply in good
faith with the provisions of Section 409A of the Code such that payments shall
not be made to the Executive at such time if such payments shall subject the
Executive to the penalty tax under Code Section 409A, but rather such payments
shall be made by the Bank to the Executive at the earliest time permissible
thereafter without the Executive having liability for such penalty tax under
Code Section 409A.


(b) Notwithstanding anything in this Agreement to the contrary, if the Bank in
good faith determines, as of the effective date of Executive's Termination of
Employment that the Executive is a "specified employee" within the meaning of
Section 409A of the Code and if the payment under Section 7 does not qualify as
a short-term deferral under Code Section 409A and Treas. Reg. §1.409A-1(b)(4)
(or any similar or successor provisions), and that an amount (or any portion of
an amount) payable to Executive hereunder, is required to be suspended or
delayed for six months in order to satisfy the requirements of Section 409A of
the Code, then the Bank will so advise Executive, and any such payment (or the
minimum amount thereof) shall be suspended and accrued for six months
("Six-Month Delay"), whereupon such amount or portion thereof shall be paid to
Executive in a lump sum on the first day of the seventh month following the
effective date of Executive's Termination of Employment.  The limitations of
this Six-Month Delay shall only be
 
 
12

--------------------------------------------------------------------------------

 effective if the stock of the Bank or the Company is publicly traded as set
forth at Section 409A(a)(2)(B)(i) of the Code.


"Specified Employee" means, for an applicable twelve (12) month period beginning
on April 1, a key employee (as described in Code Section 416(i), determined
without regard to paragraph (5) thereof) during the calendar year ending on the
December 31 immediately preceding such April 1.


"Termination of Employment" shall have the same meaning as "separation from
service", as that phrase is defined in Section 409A of the Code (taking into
account all rules and presumptions provided for in the Section 409A
regulations). No separation from service is deemed to occur due to military
leave, sick leave, or other bona fide leave of absence if the period of such
leave does not exceed six months, or if longer, so long as the Executive's right
to reemployment is provided by law or contract. A leave of absence constitutes a
bona fide leave of absence only if there is a reasonable expectation that the
Executive will return to perform services for the Bank. If the period of leave
exceeds six months and the Executive does not retain a right to reemployment
under an applicable statute or by contract, the employment relationship is
deemed to terminate on the first date immediately following such six-month
period. Notwithstanding the foregoing, where a leave of absence is due to any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than six months, where such impairment causes the Executive to be unable to
perform the duties of his position of employment or any substantially similar
position of employment, a 29-month period of absence may be substituted for such
six-month period.


Whether a "Termination of Employment" takes place is determined based on whether
the facts and circumstances indicate that the Bank and Executive reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the Executive would perform after such date
(whether as an employee or as an independent contractor) would permanently
decrease to no more than 20 percent of the average level of bona fide services
performed (whether as an employee or an independent contractor) over the
immediately preceding 36-month period (or the full period of services to the
Bank if the Executive has been providing services to the Bank less than 36
months).  Facts and circumstances to be considered in making this determination
include, but are not limited to, whether the Executive continues to be treated
as an employee for other purposes (such as continuation of salary and
participation in employee benefit programs), whether similarly situated service
providers have been treated consistently, and whether the Executive is
permitted, and realistically available, to perform services for other service
recipients in the same line of business.  The Executive is presumed to have
separated from service where the level of bona fide services performed decreases
to a level equal to 20 percent or less of the average level of services
performed by the Executive during the immediately preceding 36-month period. 
The Executive will be presumed not to have separated from service where the
level of bona fide services performed continues at a level that is a 50 percent
or more of the average level of service performed by the Executive during the
immediately preceding 36-month period.  No presumption applies to a decrease in
the level of bona fide services performed to a level that is more than 20
percent and less than 50 percent of the average level of bona fide services
performed during the immediately preceding 36-month period.  The presumption is
rebuttable by demonstrating that the
 
 
13

--------------------------------------------------------------------------------

 Bank and the Executive reasonably anticipated that as of a certain date the
level of bona fide services would be reduced permanently to a level less than or
equal to 20 percent of the average level of bona fide services provided during
the immediately preceding 36-month period or full period of services provided to
the Bank if the Executive has been providing services to the Bank for a period
of less than 36 months (or that the level of bona fide services would not be so
reduced).


For periods during which the Executive is on a paid bona fide leave of absence
and has not otherwise terminated employment, the Executive is treated as
providing bona fide services at a level equal to the level of services that the
Executive would have been required to perform to receive the compensation paid
with respect to such leave of absence.  Periods during which the Executive is on
an unpaid bona fide leave of absence and has not otherwise terminated employment
are disregarded for purposes of determining the applicable 36-month (or shorter)
period).


(c) Notwithstanding the Six-Month Delay rule set forth in Section 22(b) above:


(i) To the maximum extent permitted under Code Section 409A and Treas. Reg.
§1.409A-1(b)(9)(iii) (or any similar or successor provisions), the Bank will pay
the Executive an amount equal to the lesser of two times (1) the maximum amount
that may be taken into account under a qualified plan pursuant to Code Section
401(a)(17) for the year in which the Executive's Termination of Employment
occurs, and (2) the sum of the Executive's annualized compensation based upon
the annual rate of pay for services provided to the Bank for the taxable year of
the Executive preceding the taxable year of the Executive in which his
Termination of Employment occurs (adjusted for any increase during that year
that was expected to continue indefinitely if the Executive had not had a
Termination of Employment); provided that amounts paid under this Section 22(c)
must be paid no later than the last day of the second taxable year of the
Executive following the taxable year of the Executive in which occurs the
Termination of Employment and such amounts paid will count toward, and will not
be in addition to, the total payment amount required to be made to the Executive
by the Bank under Section 7; and


(ii) To the maximum extent permitted under Code Section 409A and Treas. Reg.
§1.409A-1(b)(9)(v)(D) (or any similar or successor provisions), within ten (10)
days of the Termination of Employment, the Bank will pay the Executive an amount
equal to the applicable dollar amount under Code Section 402(g)(1)(B) for the
year of the Executive's Termination of Employment; provided that the amount paid
under this Section 22(c) will count toward, and will not be in addition to, the
total payment amount required to be made to the Executive by the Bank under
Section 7.


(d) To the extent that any reimbursements or in-kind payments are subject to
Code Section 409A, then such expenses (other than medical expenses) must be
incurred before the last day of the second taxable year following the taxable
year in which the termination occurred, provided that any reimbursement for such
expenses be paid before the Executive's third taxable year following the taxable
year in which the termination occurred.  For medical expenses, to the extent the
Agreement entitles the Executive to reimbursement by the Bank of payments of
medical expenses incurred and paid by the Executive but not reimbursed by a
person other than the Bank and allowable as a deduction under Code Section 213
(disregarding the requirement of Code Section 213(a) that the
 
 
14

--------------------------------------------------------------------------------

deduction is available only to the extent that such expenses exceed 7.5 percent
of adjusted gross income), then the reimbursement applies during the period of
time during which the Executive would be entitled (or would, but for the
Agreement, be entitled) to continuation coverage under a group health plan of
the Bank under Code Section 4980B (COBRA) if the Executive elected such coverage
and paid the applicable premiums.


23. 280G Limitation Provision.


Notwithstanding anything herein to the contrary, all sums payable hereunder
shall be reduced in such manner and to such extent so that no such payments made
hereunder when aggregated with all other payments to be made to the Executive by
the Company and the Bank shall be deemed an "excess parachute payment" in
accordance with Section 280G of the Code, and thereby subjecting the Executive
to the excise tax provided at Section 4999(a) of the Code.


24. Company Guarantee of Payments.


All payments provided for in this Agreement shall be timely paid in cash or
check from the general funds of the Bank.  Notwithstanding the foregoing, the
Company unconditionally guarantees all payment obligations set forth in this
Agreement and agrees that it shall be joint and severally liable for all such
payment obligations to the Executive set forth herein.


25. Release in Favor of the Company Corporate Group.


If the Executive is due to receive a payment by the Bank  in accordance with
Section 7(h) of this Agreement upon a Termination of Employment, the Executive
shall within 35 calendar days of such Termination of Employment, execute and
deliver to the Bank a full release in favor of the Company, the Bank, their
respective affiliates and subsidiaries, and their respective officers and
directors, which release shall (i) be in form and content which is fully
compliant with all of those provisions of law to which the release pertains, and
reasonably satisfactory to counsel to the Bank; (ii) cover all actual or
potential claims arising from the Executive's employment by the Bank and the
termination of such employment; and (iii) be prepared, reviewed and executed in
a manner which is consistent with all requirements of law, including, without
limitation, the Age Discrimination in Employment Act and the Older Workers
Benefit Protection Act.   Notwithstanding anything herein to the contrary, such
payment due in accordance with Section 7(h) herein shall be made to the
Executive by the Bank on the date which is sixty (60) days following the date of
Termination of Employment (the "Payment Date"); provided that the Executive
shall have executed and delivered to the Bank the release required in accordance
with this Section 25 herein and all permissible revocation periods have lapsed
without being exercised by the Executive as of such Payment Date.  If the
release requirements at this Section 25 have not been satisfied by the Executive
as of such Payment Date, then the obligations of the Bank to make such payment
to the Executive in accordance with Section 7(h) herein shall be nullified at
such time.




**THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK**
15

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed by its
duly authorized officers, and the Executive has signed this Agreement, all as of
the day and year first above written.




ATTEST: PARKE BANK








_____________________________               ______________________________________
Secretary By:




WITNESS: EXECUTIVE:






_____________________________                ______________________________________
                                 Vito S. Pantilione






Delivery of Guarantee
Parke Bancorp, Inc. has executed this Agreement as of _____________, 2016, and
hereby agrees to be bound by the provisions of Section 24 of the Agreement with
respect to its guarantee of payments due in accordance with this Agreement.


ATTEST: PARKE BANCORP, INC.








_____________________________               ______________________________________
Secretary












16

--------------------------------------------------------------------------------